F I L E D
                                                                             United States Court of Appeals
                                                                                     Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                      OCT 9 1997
                                        TENTH CIRCUIT
                                                                                PATRICK FISHER
                                                                                          Clerk


   UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,
                                                                 No. 96-3351
            v.                                           (D.C. No. 96-CR-40008-ALL)
                                                                 (D. Kansas)
   TONY B. MARKS,

                  Defendant-Appellant.




                                 ORDER AND JUDGMENT*


 Before EBEL, LOGAN, and BRISCOE, Circuit Judges.


           Defendant Tony B. Marks appeals from the sentence imposed after he pleaded

 guilty to six counts of distribution of cocaine base, one count of distribution of cocaine,

 and one count of conspiracy to distribute cocaine base, all in violation of 21 U.S.C.

 §§ 846 and 841(a)(1). Defendant received a seventy-month sentence followed by four

 years of supervised release. On appeal he asserts that the government did not establish by

 a preponderance of the evidence that the cocaine base involved in the six distribution


       *
         This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. This court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
 counts was crack cocaine,1 and thus he should be resentenced calculating his offense as if

 for cocaine.

          The government must prove by a preponderance of the evidence the facts support-

 ing the sentence. United States v. Cruz, 58 F.3d 550, 555 (10th Cir. 1995). We review

 the district court’s fact finding for clear error, United States v. Kissick, 69 F.3d 1048,

 1051 (10th Cir. 1995), and its application of the Sentencing Guidelines de novo, United

 States v. Edgin, 92 F.3d 1044, 1047 (10th Cir. 1996), cert. denied, 117 S. Ct. 714 (1997).

          Defendant correctly points out that not all cocaine base is crack for purposes of the

 heightened penalty under USSG § 2D1.1(c). He contends that Note (D) to that subsection

 requires the government to establish that the samples contained sodium bicarbonate in

 order to prove they were crack, and that it failed to do so.

          Section 2D1.1(c), Note (D) reads: “‘Cocaine base,’ for the purposes of this

 guideline, means ‘crack.’ ‘Crack’ is the street name for a form of cocaine base, usually

 prepared by processing cocaine hydrochloride and sodium bicarbonate, and usually

 appearing in a lumpy, rocklike form.” The sentencing commission added this language as

 amendment 487, effective November 1, 1993, to explain that forms of cocaine base which

 do not qualify under this definition should be treated under the Drug Quantity Table as

 cocaine and not as crack. See Kissick, 69 F.3d at 1052-53. We have acknowledged that


      1
         Defendant also contends that the mandatory statutory minimum sentence of five
years does not apply. Because of our decision regarding the crack issue we do not address
this argument.

                                               -2-
 under amendment 487 cocaine base is defined narrowly to include only crack for sentenc-

 ing purposes. Id. at 1053.

           The government’s evidence was sufficient to establish by a preponderance of the

 evidence that defendant possessed crack cocaine. The government witnesses differed as

 to whether all forms of cocaine base were crack, but both scientists identified the drugs

 they tested as crack.2 The arresting officer described the substances seized as off-white,

 hard and rock-like, and identified the samples as crack cocaine, differentiating them from

 the cocaine powder also seized from defendant.

           Defendant contends that this is not enough, citing and relying on United States v.

 James, 78 F.3d 851 (3d Cir.), cert. denied, 117 S. Ct. 128 (1996). In James, however, the

 government offered no evidence that the type of cocaine base the defendant possessed

 was crack cocaine as described in § 2D1.1(c). The defendant’s expert there contrasted



       2
          At defendant’s sentencing hearing the government presented testimony by two
forensic scientists, James Schieferecke, Jr. and Stanley Heffley, who had each analyzed three
of the six drug samples supporting the distribution counts. Schieferecke testified that a
hexane dissolving test indicated the samples contained cocaine base. He said cocaine base
was the chemical term for the drug samples that he identified as crack cocaine. Schieferecke
further testified that sodium bicarbonate is commonly used to convert cocaine hydrochloride
to cocaine base, but that other alkaline substances can be used in the conversion process,
yielding crack cocaine.

       Heffley testified that the three samples he analyzed were also crack cocaine, the street
name for cocaine base. He also stated that several alkaline substances can produce cocaine
base, or crack. He testified that not all methods of producing cocaine base produce the
chunky off-white substance at issue here, but that the methods used to produce crack cocaine
do.

                                               -3-
cocaine base with cocaine hydrochloride. Although at the plea colloquy James assented

to the government’s reference to the drugs as crack, this possible admission was deemed

insufficient to meet the preponderance of the evidence standard. Id. at 856.

       The forensic scientists’ failure to test the samples in the instant case for the

presence of sodium bicarbonate is not dispositive. The Guidelines state only that crack is

“usually” processed with sodium bicarbonate. Defendant’s argument ignores the qualifier

“usually” in the commentary, which is consistent with the scientists’ testimony that not all

crack cocaine is processed with sodium bicarbonate. The government need not prove the

presence of that substance before § 2D1.1(c) applies. The Commission’s reference to

sodium bicarbonate is merely an example. See United States v. Tolson, 935 F. Supp. 17,

22-23 (D.D.C. 1996) (also distinguishing James). The Guidelines amendment identified

one type of cocaine base intended to be excluded from treatment as crack: “coca paste, an

intermediate step in the processing of coca leaves into cocaine hydrochloride, scientifi-

cally is a base form of cocaine, but it is not crack.” USSG App. C, Amend. 487. The

government’s testimony in the case before us was to the effect the cocaine base distrib-

uted and tested here was not in any intermediate processing stage, but was in its “street”

form ready to be smoked by the purchaser.

       We are satisfied that the government proved by a preponderance of the evidence

that the six drug samples supporting the distribution counts were crack as the district

court found.


                                             -4-
AFFIRMED.

                  Entered for the Court



                  James K. Logan
                  Circuit Judge




            -5-